Exhibit 10.2


REVOLVING NOTE
 
$13,750,000.00
 
January 14, 2008

 
For value received, the undersigned, MISCOR GROUP, LTD., an Indiana corporation
(“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”),
MARTELL ELECTRIC, LLC, an Indiana limited liability company (“Martell”), HK
ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK”), MAGNETECH
POWER SERVICES, LLC, an Indiana limited liability company (“MPS”) and IDEAL
CONSOLIDATED, INC., an Indiana corporation (“Ideal”) , 3-D SERVICE, LTD., an
Ohio limited liability company (“3D”) and AMERICAN MOTIVE POWER, INC., a Nevada
corporation (“AMP” and together with MISCOR, MIS, Martell, HK, MPS, Ideal and
3D, the “Borrowers” and each a “Borrower”), hereby jointly and severally promise
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”),
acting through its Wells Fargo Business Credit operating division, on the
Termination Date referenced in the Credit and Security Agreement dated the same
date as this Revolving Note that was entered into by the Lender and the
Borrowers (as amended from time to time, the “Credit Agreement”), at Lender’s
office located at Milwaukee, Wisconsin, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of Thirteen Million Seven
Hundred Fifty Thousand Dollars ($13,750,000) or the aggregate unpaid principal
amount of all Revolving Advances made by the Lender to the Borrowers under the
Credit Agreement, together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Revolving
Note is fully paid at the rate from time to time in effect under the Credit
Agreement.
 
This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof.  Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement.  This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
 
The Borrowers shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced.
 
1

--------------------------------------------------------------------------------


 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 

 
MISCOR GROUP, LTD.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MAGNETECH INDUSTRIAL SERVICES, INC.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MARTELL ELECTRIC, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
HK ENGINE COMPONENTS, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
MAGNETECH POWER SERVICES, LLC
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
     



2

--------------------------------------------------------------------------------





 
IDEAL CONSOLIDATED, INC.
             
By:
 /s/ John A. Martell  
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
3-D SERVICE, LTD.
                 
By:
 /s/ John A. Martell    
Name:  John A. Martell
 
Its:  Chief Executive Officer
             
AMERICAN MOTIVE POWER, INC.
                 
By:
 /s/ John A. Martell    
Name:  John A. Martell
 
Its:  Chief Executive Officer



-3-